Citation Nr: 0335326	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  99-09 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
September 1960.

This appeal came before the Board of Veterans' Appeals 
(Board) from a February 1999 RO rating decision that 
determined there was no new and material evidence to reopen 
the claim for service connection for a psychiatric 
disability.  In an August 2000 Board decision, it was 
determined that new and material evidence had been received 
to reopen this claim.  At that time, the Board remanded the 
case to the RO for additional action.

In an August 2002 decision, the Board denied service 
connection for a psychiatric disability.  The veteran 
appealed the August 2002 Board decision to the Court of 
Appeals for Veterans Claims (Court).  In an April 2003 order, 
the Court revoked its April 2002 Notice of Returned Papers 
and granted an April 2003 joint motion from the parties to 
vacate the August 2002 Board decision and to remand it for 
readjudication.  Thereafter, the file was returned to the 
Board.

In a July 2003 letter, the Board notified the veteran of his 
right to submit additional evidence and argument.  A written 
argument dated in November 2003 was received from the 
veteran's representative.


REMAND

Copies of the April 2003 Court order, the April 2003 joint 
motion from the parties, and the November 2003 written 
argument from the representative have been placed in the 
veteran's claims folder.  After review of the record and 
Court instructions, it is the determination of the Board that 
additional evidentiary development and adjudicative action is 
required.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that a full year is allowed to respond to a VCAA 
notice.

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should be advised of the 
evidence he must submit to substantiate 
his claim for service connection for a 
psychiatric disability.  This notice 
should advise him of the evidence that he 
must submit and of the evidence VA will 
attempt to obtain.  He should be advised 
that if he would like his appeal decided 
without delay, he can tell VA that he 
wishes to waive any remaining time period 
he has to respond to this notice.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




